UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-1624


In re:    MICHAEL EUGENE HUNT,

                  Petitioner.



         On Petition for Writ of Mandamus.      (5:10-ct-03139-FL)


Submitted:    August 17, 2011                 Decided:   September 1, 2011


Before NIEMEYER and      GREGORY,    Circuit     Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael Eugene Hunt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Eugene Hunt petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

42 U.S.C. § 1983 (2006) civil rights complaint.                         He seeks an

order from this court directing the district court to act.                          We

find   there   has    been     no   undue       delay    in   the    district   court.

Accordingly, we deny the mandamus petition.                         We dispense with

oral   argument      because      the     facts    and    legal     contentions     are

adequately     presented     in     the    materials      before      the   court   and

argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2